Title: To Benjamin Franklin from David Hartley, 2 March 1784
From: Hartley, David
To: Franklin, Benjamin



My Dear friend
London March 2 1784

Will you be so good as to transmitt the enclosed to Mr Jay. I am sorry that we are going to loose him from this side of the atlantic. If your American ratification shd arrive speedily, I might hope to have the pleasure of seeing him again before his departure. As soon as I hear from you of the arrival of your ratification I will immediately apply for the dispatch of the British Ratification. I wish very much to have the pleasure of conversing with you again. In hopes that that time may come soon, I have nothing farther to say at present. Believe always to be what you have always known me to have been; a friend of general Philanthropy, and particularly Your ever most affecte

D Hartley
To Dr Franklin &c &c &c

 
Endorsed: D Hartley Esqr to B F. March 2. 1784—
